Citation Nr: 1337190	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, including as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for bilateral cataracts, including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1957 to March 1960 and had additional service with the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Detroit, Michigan.

In August 2013, a Board hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is available for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for the residuals of colon cancer and cataracts, which he primarily contends are the result of his exposure to ionizing radiation during service.  The Veteran states that he sustained this exposure while flying over an atmospheric nuclear test that was conducted by the French government in the Algerian desert in February 1960.  He has submitted a significant amount of evidence regarding the test, which was named by the French Gerboise Bleue.  

In support of his claim, the Veteran has submitted a decision of a claim filed with the United States Department of Justice under the Radiation Exposure Compensation Act.  That decision, which denied the Veteran's claim, indicated that the facility that is responsible for researching participation of Air Force personnel in foreign atmospheric nuclear testing rested with the United States Air Force Technical Applications Center (AFTAC).  It was suggested that the Veteran submit an inquiry to AFTAC at an address that was provided as HQ AFTAC/IGO, 1030 South Highway A1A, Patrick Air Force Base, Florida 32925-3002, Attention: Ms. Patricia Snyder.  

The duty to assist requires the VA to attempt to obtain records from other Federal agencies when the VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the Board finds that an attempt should be made to verify the Veteran's participation in the foreign atmospheric nuclear testing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact AFTAC at the above referenced address and request copies of any documentation that may pertain to the Veteran's participation in the French atmospheric nuclear testing conducted in February 1960.  It is noted that the Veteran served with the 53rd Weather Reconnaissance Squadron that was stationed in Alconbury RAF Station, England from July 1959 to March 1960.  

2.  Thereafter, and following any other necessary development, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

